Baldwin, J., after stating the facts, delivered the opinion of the Court
Field, J., concurring.
The acts relied on by respondent impose these dues on all vessels plying coastwise and entering the harbor of San Francisco; and the only question raised on the record is, whether the defendants’ vessels are embraced by this definition.
The terms “plying coastwise,” in this connection, and the “ coasting-trade,” have a settled meaning. They were intended to indicate vessels engaged in the domestic trade, or plying between port and port in the United States, as contradistinguished from those vessels engaged in the foreign trade, or plying between a port of the United States and a port of a foreign country. This is evident from the various regulations of commerce made by acts of Congress and otherwise, and the numerous decisions of Supreme Courts of the Union and of the several States. (See Benedict’s Admiralty, 131, 123, 28, 35; 1 U. S. St. at Large, 55; Ib., 94; Ib., 305; 3 Ib., 492; 5 Ib., 304; see, also, 1 Wendell, 557; Blackwell v. Walker; Gibbons v. Ogden, 9 Wheat., 1.)
In Livingston v. Steamboat Company, (3 Cowen, 747,) the Court, giving a definition of the words coasting-trade, say: “ According to the coasting-trade, it means commercial intercourse carried on between different districts in the same State, and between different places in the same district, on the seacoast or on a navigable river. Agreeably to this definition, a voyage in a vessel of suitable tonnage from Hew York to Albany is as much a coasting-voyage as from Boston to Plymouth, or Hew Bedford. In both, the termini are in the same State, and *508within the navigable waters of the United States; though in one the navigation is upon a river, in the other on the ocean. In corroboration of this construction is the fact that all vessels employed in navigating the river take a coasting-license.”
Not less clear and distinct is Chief Justice Marshall's definition in Gibbons v. Ogden.
These authorities, and many more cited by the respondent’s counsel, are conclusive of the legal meaning attached to the language criticised when used in revenue and navigation laws, and they are decisive of this case.
Judgment affirmed.